DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-5, 12, 14-15, 17-18, 21-25, 27-29, 36, 43, and 45 are pending.  New clam 45 is drawn to a compound of claim 1.  This claim is included with the Group I invention.   Claims 18, 21 23, and 27-28 are rejoined with the Group I invention.  
Claims 2, 6-11, 13, 16, 19-20, 26, 30-35, 37-42, and 44 have been cancelled.
Claims 29, 36 and 43 are held withdrawn from consideration as being drawn to a nonelected subject matter CFR 1.142(b).
Based upon the response filed January 5, 2021, the rejections based upon improper Markush grouping and 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph are withdrawn.  
The rejections based upon 35 U.S.C. 102(a)(1), 35 U.S.C. 102(a)(2), and 35 U.S.C. 103 based upon Al-Awar et al. appear below.   The new rejections differ from the office action mailed October 7, 2021.     
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 18, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

To overcome this rejection, it is suggested that the groups should be named.  See claim 28.   
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 12, 14-15, 17, 21-25, and 27-28 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Al-Awar et al. [U.S. Patent No. 6,680,311 (Reference A, previously cited by the Examiner)].
 The instantly claimed cryptophycin compounds are taught.  The compounds are useful in the treatment of neoplasms.  At column 1, lines 35-67, see formula (I).  The compound is depicted as follows:

    PNG
    media_image1.png
    548
    698
    media_image1.png
    Greyscale
.
At column 9, lines 50-67, the term B- ring heteroaromatic group refers to aromatic rings which contain oxygen, nitrogen, and sulfur.  These rings are exemplified below:     

    PNG
    media_image2.png
    578
    727
    media_image2.png
    Greyscale
.
 The claims are fully met when Ar is a 5- membered heterocyclic aryl group having 2 ring N heteroatoms and Ar is a 6-membered heterocyclic aryl group having 1 ring N heteroatom.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 12, 14-15, 17, 21-25, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Al-Awar et al. [U.S. Patent No. 6,680,311 (Reference A, previously cited by the Examiner)].
The instantly claimed cryptophycin compounds are taught.  In addition to the specific chemical compounds anticipated by Al- Awar et al. as set forth in the rejection under 35 U.S.C. 102(a)(2) above, AI-Awar et al. suggest various other compounds within the scope of the invention. It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to make other compounds within the scope of Al-Awar et al's generic formula and similar to the specific compounds disclosed with the instant claims with the expectation that similar compounds would have similar properties and could be used for the purposes of the prior art. 
At column 9, lines 50-67, the term B- ring heteroaromatic group refers to aromatic rings which contain oxygen, nitrogen, and sulfur.  This small group of 6 heteroaromatic rings are exemplified below:     

    PNG
    media_image2.png
    578
    727
    media_image2.png
    Greyscale
.
	At column 137, see Example 83 which teaches one of the 6 heteroaromatic rings.  Example 83 appears below:
 
    PNG
    media_image3.png
    355
    660
    media_image3.png
    Greyscale
.
The instant obviousness rejection is based on the close structural similarity of the instantly claimed compounds to the prior art compounds and the common utility shared among the compounds. There is an expectation among those of ordinary skill in the art that similar structural compounds will have similar properties and that modification of a known structure is mere experimentation within the means of a skilled artisan. See MPEP 2144.09(I). 
The Information Disclosure Statement filed January 11, 2022 has been considered.  
Claim 45 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZINNA NORTHINGTON- DAVIS whose telephone number is (571)272-0682.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.   
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.                                                                                                                                                                                                                                                                                                                                                                                                                                       
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.   Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                                                                                    
                                                                                /Zinna Northington Davis/
                                                                              /Zinna Northington Davis/
                                                                              Primary Examiner, Art Unit 1625                                                                                                                                                                                                                                                                                                                            
Znd
03.28.2022